Title: To George Washington from Gouverneur Morris, 6 December 1788
From: Morris, Gouverneur
To: Washington, George



Dear General
Philadelphia 6 Deer 1788

Your Letter of the twenty eighth of last Month came safe to Hand this Day. Accept my Thanks for the several Letters of Introduction you have taken the Trouble to write. I feel a proper Sense of your Kindness on this, as on many other Occasions, and I hope and beleive that I shall have Opportunities of evincing my Attachment. At the same Time I beleive, and hope, and most ardently desire that you may always stand so high as to be beyond the Reach of any Thing I can do to serve or any other Person to injure you.
On the Subject which has closed both your Letter and mine I feel too much not to say Something. I have ever thought, and said that you must be the President. No other Man can fill that Office. No other Man can draw forth the Abilities of our Country into the various Departments of civil Life. You alone can awe the Insolence of opposing Factions, & the greater Insolence of assuming Adherents. I say Nothing of foreign Powers, nor of their Ministers. With these last you will have some plague—As to your Feelings on this Occasion, they are I know both deep and affecting. You embark Properly most precious, on the most

tempestuous Ocean: for as you possess the highest Reputation, so you expose it to the perilous Chance of popular Opinion. On the other Hand you will, I firmly expect, enjoy the inexpressible Felicity of contributing to the Happiness of all your Countrymen; even of those who hate because they envy, and envy because they cannot, dare not, imitate you. You will become the Father to more than three Millions of Children. And while your Bosom glows with parental tenderness, in theirs (or at least in a Majority of them) you will excite the dutious Sentiments of filial Affection. This, I repeat it, is what I firmly expect; and my Views are not directed by that Enthusiasm which your public Character has impressed on the public Mind. Enthusiasm is generally shortsighted and too often blind. I form my Conclusions from those Talents and Virtues which the World beleives and which your Friends know you possess. That they may long continue a rich Treasure in the Hands of our Country is the sincere Wish of your affectionate Friend & obedient Servant

Gouvr. Morris


P.S. Pray make to Mrs Washington, the Major and his Lady, Colo. Humphreys and particularly to your little Name Sake the proper Expressions of my Respect Esteem and Regard.

